Citation Nr: 0506607	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected bilateral pes 
planus and/or left ankle disabilities.  

4.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
bilateral pes planus and/or left ankle disabilities.   

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to May 
1946.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of December 1998 and July 2001 
rating decisions.  

In the December 1998 rating decision, the RO, inter alia, 
denied service connection for bilateral hearing loss and 
tinnitus, and also denied service connection for a back 
disability and a right knee disability, as secondary to 
service-connected bilateral pes planus and left ankle 
disabilities.  Additionally, the RO granted the veteran 
service connection for PTSD and assigned a 30 percent rating, 
effective April 20, 1998.  For those issues other than PTSD, 
the veteran filed a notice of disagreement (NOD) in January 
1999, and the RO issued a statement of the case (SOC) in 
March 1999.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans Appeals) in April 1999.  

In March 2000, the veteran testified before a hearing officer 
at the New York RO; a transcript of that hearing is of 
record.  

In a July 2001 rating decision, the RO denied the veteran an 
increased rating, greater than 30 percent, for PTSD.  The 
veteran filed an NOD in August 2001, and the RO issued an SOC 
in April 2003.  The veteran filed a substantive appeal (via a 
VA Form 9) later in April 2003.  

The Board's decision on the claims for service connection for 
bilateral hearing loss, for tinnitus, and for a right knee 
disability, as secondary to service-connected bilateral pes 
planus and left ankle disabilities, is set forth below.  The 
veteran's claim for service connection for a back disability, 
claimed as  secondary to service-connected bilateral pes 
planus and left ankle disabilities, and the claim for a 
rating greater than 30 percent for PTSD, are addressed in the 
remand following the decision; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  

As a final preliminary matter, in September 2004, the veteran 
submitted additional medical records directly to the Board 
following certification of his appeal in August 2004.  These 
records document medical treatment at St. Vincent's Medical 
Center for a heart disorder.  The Board notes that there is 
no claim associated with a heart disorder currently in 
appellate status.  As such, the records are referred to the 
RO for any appropriate action.  

Furthermore, in July 2004, prior to certification of the 
veteran's appeal, the RO received additional VA psychiatric 
treatment records from the veteran.  The RO did not review 
the records and/or issue the veteran a supplemental SOC 
(SSOC).  See 38 C.F.R. §§ 19.31, 19.37 (2004).  The RO 
subsequently forwarded the records to the Board in November 
2004.  While most of the records received by the Board were 
duplicative of records previously considered by the RO, 
clinic records associated with the veteran's psychiatric 
treatment, dated in May 2004, have not been reviewed by the 
RO.  Furthermore, the records were not accompanied with a 
waiver of initial RO consideration.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 
38 C.F.R. § 20.800 (2004).  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for bilateral 
hearing loss and for tinnitus, and for  service connection 
for a right knee disability, claimed as secondary to service-
connected bilateral pes planus and/or left ankle 
disabilities, has been accomplished.  

2.  The weight of the competent evidence of record 
establishes that the veteran's hearing loss is not related to 
his active military service.  

3.  The only competent medical opinion on the question of the 
medical relationship between recurrent tinnitus and the 
veteran's active military service weighs against the claim.  

4.  The weight of the competent evidence of record 
establishes that any current right knee disability is not 
related to service-connected bilateral pes planus or left 
ankle disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for  service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2004).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  The criteria for service connection for a right knee 
disability, as secondary to the veteran's service-connected 
bilateral pes planus and/or left ankle disabilities, have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for bilateral 
hearing loss and for tinnitus, and for a right knee 
disability as secondary to service-connected bilateral pes 
planus and/or left ankle disabilities has been accomplished.  

Through April 2001 and August 2003 notice letters, a March 
1999 SOC, as well as October 1999, February 2002, and April 
2003 supplemental SOCs (SSOC), the veteran was notified of 
the legal criteria governing his claims, the evidence that 
had been considered in connection with his appeal, and the 
bases for the denial of his claims.  After each, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board notes that, after the issuance of the April 2003 
SSOC, the RO received additional evidence consisting of both 
VA and private treatment records.  The RO issued an SSOC and 
considered the evidence with respect to the veteran's 
increased rating claim for PTSD.  The Board notes that the 
additional VA and private treatment records are not pertinent 
to the matter of establishing service connection for tinnitus 
or for a right knee disability secondary  to the veteran's 
service-connected disabilities.  Furthermore, while the 
evidence does reflect clinic notes documenting the veteran's 
fitting for hearing aids, the veteran's loss of bilateral 
hearing, identified by his need for hearing aids, is well 
established in the record and has been previously considered 
by the RO.  As such, both the VA and private treatment 
records are not "additional pertinent evidence" that would 
require the issuance of an SSOC and consideration with 
respect to the veteran's claims for service connection for 
bilateral hearing loss, tinnitus, and a right knee 
disability.  See 38 C.F.R. § 19.31 (2004).  

The Board also finds that the April 2001 and August 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify and provide the necessary 
releases for any medical providers from which he wished the 
RO obtain and considered evidence.  Furthermore, the RO 
advised the veteran to submit any pertinent medical or other 
records in his possession that had not already been 
submitted.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
indicated above, the four content on notice requirements have 
been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the December 
1998 rating decision on appeal; however, in this case, such 
makes sense, inasmuch as the VCAA was not enacted until 
November 2000, some two years after the December 1998 rating 
decision.  The Board also finds that the lack of full, pre-
adjudication notice in this case does not, in away, prejudice 
the veteran.  In this respect, following the issuance of the 
above noted notice letters, the veteran was afforded an 
opportunity to respond.  Additionally, the March 1999 SOC 
explained what was needed to substantiate the veteran's 
claims.  In April 2000 and January 2001, the RO notified the 
veteran of the development of identified private medical 
evidence.  Moreover, it has been more than one year since the 
issuance of the August 2003 notice letter.  Hence, the Board 
finds that any failure on VA's part in not fulfilling the 
VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

The Board also finds that, as regards the claims currently 
under consideration, all appropriate actions needed to 
satisfy the duty to assist the veteran have been 
accomplished.  The RO has arranged for the veteran to 
testimony in support of his claims, and to undergo VA 
examination for purposes of obtaining medical nexus opinions.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on his claims for service connection for 
bilateral hearing loss, for tinnitus,for a right knee 
disability claimed as secondary to service-connected 
bilateral pes planus and left ankle disabilities.  

II.  Analysis

A.  Service Connection for Bilateral Hearing Loss and for 
Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

A review of the veteran's service medical recordsreflects no 
treatment for or diagnosis of either hearing loss or 
tinnitus.  Both pre-induction and separation medical 
examination reports include assessments that the veteran's 
ears were normal, and whispered voice testing was reported as 
15/15 in both ears.  

On May 1998 VA audiological examination, the veteran reported 
longstanding, occasionally bothersome tinnitus in both ears.  
He denied ear pain, drainage, and/or ear surgery.  The 
veteran reported high intensity noise exposure in service and 
denied any post-service occupational noise exposure.  



On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
50
55
LEFT
20
20
25
70
70

Speech recognition scores were 94 percent in the right ear, 
and 92 percent in the left ear.  

A May 1998 report of VA "ear disease" examination reflects 
the veteran's complaints of decreased hearing for several 
years.  There were no other otologic complaints.  The 
diagnosis was sensorineural hearing loss.  

In a May 1999 statement, Pi-Tang Lin, M.D., notes that the 
veteran had high frequency sensorineural hearing loss of both 
ears, with a 4-Hertz dip of the left ear.  Dr. Lin opined 
that the veteran's hearing loss was consistent with acoustic 
trauma suffered in combat.  

In an April 2000 report of VA audiology examination, the 
examiner notes that evidence from the veteran's claims file 
did not support the presence of hearing loss or tinnitus 
during service.  In this respect, the examiner noted the 
veteran's reported history of hearing loss and tinnitus 
beginning in the late 1980s.  The examiner opined that given 
the number of years between the onset of the disorders and 
the veteran's period of service, it was less likely than not 
that the veteran's present hearing loss and tinnitus were due 
to any claimed military noise exposure.  

In considering the claim for service connection for bilateral 
hearing loss, the Board has weighed the opinions of both Dr. 
Lin and the April 2000 VA examiner, and has afforded greater 
probative weight to the opinion of the VA examiner.  Dr. 
Lin's opinion is neither supported by any reference to the 
veteran's medical history nor any  rationale for his 
opinion..  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion.").  On the other 
hand, the Board finds the VA examiner's opinion clearly more 
definitive, and, based on review of the veteran's claims file 
and consideration of his documented medical history and 
assertions, is the more probative opinion on the question of 
medical nexus.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  See also Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Hence, the Board finds that the weight of the competent 
evidence weighs against the claim for service connection for 
bilateral hearing loss.  

With respect to the claim for tinnitus, the Board points out 
that no competent medical evidence has linked the veteran's 
tinnitus to service.  In fact, in the only medical opinion to 
address the relationship between tinnitus and the veteran's 
service, the April 2000 VA examiner, following a review of 
the veteran's claims file and reported medical history, found 
that the veteran's tinnitus was not related to service.  The 
veteran has neither submitted nor alluded to the existence of 
any competent (i.e., medical) evidence that would contradict 
the opinion of the VA examiner.  

The Board has considered the veteran's own assertions in 
adjudicating his claims for service connection for bilateral 
hearing loss and for tinnitus.  However, as a layperson 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter.   See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Under these circumstances, the Board finds that the claims 
for service connection for bilateral hearing loss and 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the competent evidence weighs 
against the claim for service connection for bilateral 
hearing loss, and the preponderance of the evidence is 
against the claim for service connection for tinnitus, that 
doctrine, with respect to both claims, is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Secondary Service Connection for Right Knee Disability

Given the veteran's assertions that his right knee disability 
is due solely to his service-connected disabilities, and 
given the RO's adjudication of the veteran's claim solely on 
this theory of entitlement, the Board will only consider 
service connection for a right knee disability on a secondary 
basis.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A May 1998 VA clinic note from Brian Halpern, M.D., reflects 
his report that the veteran had had no prior problems with 
his right knee but that he had been working out with a rowing 
machine and treadmill the last few weeks and had begun to 
experience some right knee pain.  It was noted that X-rays of 
the knee revealed mild medial and lateral joint line 
degenerative changes.  The impression was mild degenerative 
arthritis of the knee.  

A VA clinic note later in May 1998 revealed an assessment of 
bilateral pesplanovalgus, and right knee inflammatory 
response.  Also in May 1998, a clinic note from Barton 
Nisonson, M.D., reflects the veteran's report of right knee 
pain.  Dr. Nisonson noted that the veteran had never had a 
negative prior history, but that he did go to the gym and 
used a rowing machine.  Dr. Nisonson opined that the 
veteran's right knee problems may have been related to use of 
the rowing machine.  

An MRI (magnetic resonance imaging) scan of the veteran's 
right knee, also in May 1998, revealed tears of the medial 
and lateral meniscus, and medial collateral ligament.  

A February 1999 statement from R.J. Hastings, M.D., notes 
that the veteran was complaining of right knee pain.  It was 
reported that while the veteran had not experienced any  
trauma to the right knee, the veteran did have a history of 
injury to his opposite ankle.  Dr. Hastings opined that, 

It may be that this left ankle in so favoring, 
caused increased wear and problems with his right 
knee.  It is the only reason that I can give at 
this point in time.  Of course, some injuries to 
the knees are minor, and may have taken place in 
the past but definitely opposite sides are 
usually the biggest problem as far as knees are 
concerned.  This is sort of a retrospective 
study, and therefore no definitive conclusion can 
be drawn but there are certainly in the 
literature have many instances of this happening.  

An April 2000 report of VA examination reflects the veteran's 
complaint of right knee pain and instability.  Clinical 
evaluation demonstrated painful motion and tenderness on 
palpation.  The examiner's diagnosis was right patello-
femoral syndrome.  An associated X-ray of the right knee was 
negative.  The examiner opined that the veteran's right knee 
condition "most probably is not related to his pes planus 
which is rather mild, rather to some age-related wear and 
tear of the joints."

In connection with the claim under consideration, the the 
Board has weighed the competent medical evidence, in 
particular those opinions from Dr. Hastings and the April 
2000 VA examiner.  Dr. Hastings' opinion is at best 
speculative, given that his opinion notes that the veteran, 
in favoring his service-connected left ankle, "may be" 
causing increased wear and problems with the right knee.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or 
may not" language by a physician is too speculative).  On 
the contrary, in a more definitive statement, the April 2000 
VA examiner ruled out a probable medical relationship between 
the veteran's right knee and his service-connected bilateral 
pes planus, noting that the pes planus was rather mild, and 
that the veteran's right knee disability was due to age-
related wear and tear of the right knee joint.  While the VA 
examiner's opinion does not discuss the relationship, if any, 
between the veteran's service-connected left ankle 
disability, identified in clinical records as also being 
mild, and his right knee disability, the examiner's opinion 
as to the etiology of the right knee disability ("age-
related wear and tear of the knee joint") negates any 
relationship between the service-connected left ankle 
disability and the right knee disability.  

The Board finds that the VA medical opinion is clearly more 
definitive, and, as stated, based on review of the veteran's 
claims file and consideration of his documented medical 
history, is the more probative opinion on the question of 
medical nexus, especially in light of the speculative nature 
of the opinion of Dr. Hastings.  See Hayes, 5 Vet. App. at 
69-70; Guerrieri, 4 Vet. App. at 470-471.  Furthermore, other 
than Dr. Hastings' speculative opinion, there is no other 
evidence of record that contradicts that VA examiner's 
opinion.  Hence, the Board finds that the preponderance  of 
the competent evidence weighs against the claim.  

The Board has considered the veteran's assertions in 
adjudicating the claim for service connection for a right 
knee disability as secondary to service-connected bilateral 
pes planus and/or left ankle disabilities.  However, as a 
layperson without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter.  See Bostain, 11 Vet. App. at 127; 
Routen, 10 Vet. App. at 186.  

Under these circumstances, the Board finds that the claim for 
service connection for a right knee disability, as secondary 
to service-connected bilateral pes planus and/or left ankle 
disabilities must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the competent evidence 
weighs against the claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  

Service connection for a right knee disability, as secondary 
to service-connected bilateral pes planus and/or left ankle 
disabilities, is denied.  


REMAND

The Board finds that further RO action on the claim for 
service connection for a back disability secondary to 
service-connected bilateral pes planus and/or left ankle 
disabilities, and the claim for an increased rating greater 
than 30 percent for PTSD.  

As regards the etiology of the the veteran's back disability, 
the Board finds that there are conflicting medical opinions 
from two VA examiners.  In an April 2001 report of VA 
examination, the veteran was diagnosed with back pain 
secondary to degenerative disc disease.  The examiner noted 
that following review of the veteran's claims file, it was as 
least as likely as not that the veteran's back condition was 
the result of his service-connected "foot" and left ankle 
disabilities.  The examiner provided no rationale for his 
opinion.  The veteran was subsequently reexamined, and in an 
October 2001 report of VA examination, a different examiner 
noted the veteran's complaint of back pain and reported a 
diagnosis of degenerative disc disease of the lower lumbar 
spine.  The examiner opined that since the veteran's service-
connected bilateral pes planus and left ankle disabilities 
were fairly mild and his low back pain was reported as being 
of recent onset, the back pain was mostly likely not related 
to the veteran's service-connected conditions.  

In this case, it is not apparent from either medical opinion 
whether the veteran's degenerative disc disease of the lumbar 
spine, as compared to his back pain, is considered secondary 
to the veteran's service-connected bilateral pes planus 
and/or left ankle disabilities.  The Board thus finds that 
further medical examination and opinion addressing the nature 
and etiology of the veteran's degenerative disc disease and 
its relationship, if any, to the veteran's service-connected 
disabilities would be helpful in resolving the claim for 
service connection for a back disability as secondary to 
service-connected bilateral pes planus and/or left ankle 
disabilities.  See 38 U.S.C.A. § 5103A.  Hence, the RO should 
arrange for the veteran to undergo a VA orthopedic evaluation 
of his back (if possible, by a medical doctor other than the 
two examiners who have previously examined the veteran).  

With respect to the veteran's claim for an increased rating 
for PTSD, as noted above, the record reflects that additional 
evidence has been submitted to the Board without a waiver of 
initial RO consideration.  In particular, the pertinent 
evidence consists of May 2004 VA psychiatric treatment 
records.  Insofar as those records relate to the veteran's 
claim for an increased rating for his PTSD and have not been 
considered by the RO, an SSOC is warranted to cure this 
procedural defect.  See 38 C.F.R. §§ 19.31, 19.37.  

Additionally, the Board notes that a May 1999 VA progress 
note reflects a notation from the veteran's treating VA 
psychiatrist that, "There is clearly a long standing 
[history of] depressive [symptoms] which again could be part 
of ptsd or independent depressive process."  

A March 2001 report of VA examination reflects findings of a 
mild to moderate degree of psychological incapacity as a 
result of PTSD symptoms, with a Global Assessment of Function 
(GAF) score of 50.  In September 2002, the examiner reported 
that the veteran was suffering from PTSD as well as a 
"strikingly nervous temperament and significant 
depression."  Findings included an Axis II diagnosis of 
obsessive-compulsive disorder.  A single GAF  score of 50 was 
assigned.  In August 2003, the examiner noted separate Axis I 
diagnoses of PTSD and dysthymic disorder.  He opined that the 
veteran had PTSD that was moderate in nature.  However, a 
single GAF score of 50 was again assigned.  The Board notes 
that the GAF score of 50 assigned reflects serious symptoms 
or impairment.  See Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  Clearly, the examiner's 
assessment of the veteran's PTSD as moderate appears 
inconsistent with the level of impairment contemplated in the 
assignment of a GAF score of 50.  

Thus, the current medical record does not clearly establish 
whether it is possible to distinguish the symptoms and 
impairment attributable to PTSD from any other diagnosed 
psychiatric disability.  The Board emphasizes that if it is 
not medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102 (2004).  Hence, the veteran should also undergo 
further psychiatric examination to obtain medical findings 
needed to resolve the claim for a higher rating for PTSD.  

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examinations are to 
obtain information or evidence that may be dispositive of the 
claim for secondary service connection, and the claim for 
increase, that remain on appeal.  See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991).  Hence, failure to report to any 
such scheduled examination(s), without good cause, may result 
in the denial of the claim for secondary service connection 
for a back disability, and will result in denial of the claim 
for an increased rating for PTSD.  See 38 C.F.R. § 
3.655(a),(b) (2004).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination(s) sent to him 
by the pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim for 
secondary service connection for a back disability, and his 
claim for a rating greater than 30 percent for PTSD.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to the veteran's 
claim for secondary service connection 
for a back disability, and the claim for 
a rating greater than 30 percent for 
PTSD.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination of his back, and 
VA psychiatric examination.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
each physician designated to examine the 
veteran, and each report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All tests, studies and 
consultations deemed necessary should be 
accomplished (with all findings there 
from made available to the appropriate  
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail, and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, along with the complete 
rationale for the opinions expressed and 
conclusions reached (to include, as 
appropriate, citation to specific 
evidence of record), in a printed 
(typewritten) report. 

Orthopedic examination - The examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any identified disability of the 
veteran's back was caused or is 
aggravated by service-connected bilateral 
pes planus and/or left ankle 
disabilities.  If aggravation is found, 
the examiner should attempt to quantify 
the extent of additional disability 
resulting from the aggravation.  

Psychiatric examination - The 
psychiatrist should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner should also 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected PTSD 
from those of other identified 
psychiatric conditions (to include 
dysthymic disorder and obsessive 
compulsive disorder).  However, if it is 
not medically possible to do so, the 
examiner should clearly so state, 
indicating that the findings are with 
respect to the veteran's overall 
psychiatric impairment.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
secondary service connection for a back 
disability, and the claim for a rating 
greater than 30 percent for PTSD, in 
light of all pertinent evidence (to 
include evidence submitted to the Board 
in November 2004).  As regards the claim 
for increase, if the veteran fails to 
report to the scheduled psychiatric 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b) 
(2004).  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


